J-S38043-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                 v.

DANIEL ODOM

                        Appellant               No. 3200 EDA 2016


       Appeal from the Judgment of Sentence September 13, 2016
   in the Court of Common Pleas of Delaware County Criminal Division
                    at No(s): CP-23-CR-0004064-2016

COMMONWEALTH OF PENNSYLVANIA                IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                 v.

DANIEL ODOM

                        Appellant               No. 3229 EDA 2016


       Appeal from the Judgment of Sentence September 13, 2016
   in the Court of Common Pleas of Delaware County Criminal Division
                    at No(s): CP-23-CR-0003548-2016

COMMONWEALTH OF PENNSYLVANIA                IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                 v.

DANIEL ODOM

                        Appellant               No. 3231 EDA 2016


       Appeal from the Judgment of Sentence September 13, 2016
   in the Court of Common Pleas of Delaware County Criminal Division
                    at No(s): CP-23-CR-0003532-2016
J-S38043-17


BEFORE: GANTMAN, P.J., SHOGAN, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                            FILED JUNE 30, 2017

        Appellant, Daniel Odom, appeals from the judgment of sentence

entered in the Delaware County Court of Common Pleas following his

negotiated guilty and nolo contendere pleas at three separate dockets to one

count of theft from a motor vehicle,1 two counts of theft by unlawful taking,2

and three counts of criminal conspiracy.3        Appellant’s counsel, Patrick J.

Connors, Esq., has filed an application to withdraw pursuant to Anders v.

California, 386 U.S. 738 (1967), and Commonwealth v. Santiago, 978
A.2d 349 (Pa. 2009)         Counsel’s brief presents the sole issue of whether

Appellant’s    aggregate    sentence   of   twenty-one   to    forty-two   months’

imprisonment was harsh and excessive under the circumstances. We affirm

and grant counsel’s application to withdraw.

        The relevant facts and procedural history of this case are as follows.

On September 13, 2016, Appellant entered negotiated pleas of guilty and

nolo contendere to the aforementioned offenses.          In accordance with the

plea agreement, Appellant received an aggregate sentence of twenty-one to

forty-two months’ imprisonment, followed by two years’ probation. The trial

*
    Former Justice specially assigned to the Superior Court.
1
    18 Pa.C.S. § 3934(a).
2
    18 Pa.C.S. § 3921(a).
3
    18 Pa.C.S. § 903.



                                       -2-
J-S38043-17


court also granted Appellant credit for time served.     Appellant did not file

any post sentence motions.      Appellant filed timely notices of appeal at all

three dockets.     The trial court subsequently ordered Appellant to file a

concise statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(b).     Counsel timely responded with a statement of intent to file an

Anders brief. See Pa.R.A.P. 1925(c)(4).

     Thereafter, counsel filed an Anders brief and an application to

withdraw with this Court.      As a prefatory matter, we examine whether

counsel complied with the requirements of Anders, as clarified by the

Pennsylvania Supreme Court in Santiago.

           This Court must first pass upon counsel’s petition to
           withdraw before reviewing the merits of the underlying
           issues presented by [the appellant].

              Prior to withdrawing as counsel on a direct appeal under
           Anders, counsel must file a brief that meets the
           requirements established by our Supreme Court in
           Santiago. The brief must:

             (1) provide a summary of the procedural history and
             facts, with citations to the record;

             (2) refer to anything in the record that counsel
             believes arguably supports the appeal;

             (3) set forth counsel’s reasons for concluding that the
             appeal is frivolous; and

             (4) state counsel’s reasons for concluding that the
             appeal is frivolous.     Counsel should articulate the
             relevant facts of record, controlling case law, and/or
             statutes on point that have led to the conclusion that
             the appeal is frivolous.



                                      -3-
J-S38043-17


         Santiago, 978 A.2d at 361. Counsel also must provide a
         copy of the Anders brief to his client. Attending the brief
         must be a letter that advises the client of his right to: “(1)
         retain new counsel to pursue the appeal; (2) proceed pro
         se on appeal; or (3) raise any points that the appellant
         deems worthy of the court[’]s attention in addition to the
         points raised by counsel in the Anders brief.”

Commonwealth v. Orellana, 86 A.3d 877, 879-80 (Pa. Super. 2014)

(some citations omitted). If counsel complies with these requirements, “we

will make a full examination of the proceedings in the lower court and render

an independent judgment [as to] whether the appeal is in fact ‘frivolous.’”

Id. at 882 n.7 (citation omitted).

      Instantly, counsel provided a factual and procedural summary of the

case with citations to the record. Anders Brief at 4-5. Counsel explained

the relevant law, discussed why Appellant’s issue is meritless, and

determined the appeal is frivolous. Id. at 6-8. Counsel provided Appellant

with a copy of the Anders brief and a letter advising Appellant of his right to

retain new counsel, proceed pro se, and raise additional issues in this Court.

See Orellana, 86 A.3d at 879-80; Counsel’s App. to Withdraw, 4/12/17. In

light of the foregoing, we hold counsel has complied with the requirements

of Santiago. See Orellana, 86 A.3d at 879-80. Appellant has not filed a

pro se or counseled brief. We now examine the record to determine whether

the appeal is wholly frivolous. See id. at 882 n.7.

      The Anders brief raises the following issue for our review: whether

Appellant’s   aggregate   sentence   of   twenty-one   to   forty-two     months’



                                     -4-
J-S38043-17


imprisonment was “harsh and excessive under the circumstances[.]”

Anders Brief at 3.    Following a review of the record, counsel determined

Appellant’s sentence was reasonable. Id. at 7.

      This Court has stated, “where a defendant pleads guilty pursuant to a

plea agreement specifying particular penalties, the defendant may not seek

discretionary   appeal   relating   to    those   agreed-upon   penalties.”

Commonwealth v. Brown, 982 A.2d 1017, 1019 (Pa. Super. 2009) (citing

Commonwealth v. Dalberto, 648 A.2d 16, 20 (Pa. Super. 1994).

“Permitting a defendant to petition for such an appeal would undermine the

integrity of the plea negotiation process and could ultimately deprive the

Commonwealth of sentencing particulars for which it bargained.” Id. (citing

Dalberto, 648 A.2d at 20).

      Here, Appellant has no grounds to challenge his sentence. Appellant’s

plea agreement included a negotiated sentence of twenty-one to forty-two

months’ imprisonment, followed by two years’ probation, in exchange for

Appellant’s pleas of guilty and nolo contendere to the aforementioned

offenses.   Therefore, Appellant’s negotiated plea agreement precludes him

from challenging the discretionary aspects of his sentence. See Brown, 982
A.2d at 1019.

      Furthermore, our independent review of the record reveals no other

issues of arguable merit. See Orellana, 86 A.3d at 882 n.7. Accordingly,




                                    -5-
J-S38043-17


we grant counsel’s application to withdraw and affirm Appellant’s judgment

of sentence.

     Counsel’s application to withdraw granted.    Judgment of sentence

affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 6/30/2017




                                  -6-